UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 1/31/13 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Aerospace and defense (3.2%) B/E Aerospace, Inc. (NON) 23,600 $1,215,164 Esterline Technologies Corp. (NON) 17,200 1,141,908 L-3 Communications Holdings, Inc. 44,400 3,370,848 Northrop Grumman Corp. (S) 58,400 3,798,336 Airlines (0.6%) Delta Air Lines, Inc. (NON) 130,200 1,808,478 Auto components (0.9%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 97,300 1,136,464 Tenneco, Inc. (NON) 45,800 1,601,168 Beverages (4.0%) Beam, Inc. 48,500 2,974,990 Coca-Cola Enterprises, Inc. 261,200 9,108,044 Capital markets (4.8%) Ameriprise Financial, Inc. 58,262 3,863,936 Charles Schwab Corp. (The) (S) 204,400 3,378,732 E*Trade Financial Corp. (NON) 91,818 974,189 Invesco, Ltd. 96,900 2,640,525 KKR & Co. LP 109,500 1,848,360 Raymond James Financial, Inc. 40,787 1,820,324 Chemicals (4.1%) Axiall Corp. 48,400 2,719,112 Celanese Corp. Ser. A 73,700 3,455,056 LyondellBasell Industries NV Class A 73,700 4,674,054 Tronox, Ltd. Class A (S) 80,300 1,521,685 Commercial banks (5.1%) Bancorp, Inc. (The) (NON) (S) 254,145 2,993,828 BB&T Corp. 59,000 1,786,520 Fifth Third Bancorp 102,200 1,664,838 First Horizon National Corp. (S) 282,900 2,888,409 SunTrust Banks, Inc. 92,500 2,624,225 UMB Financial Corp. (S) 27,700 1,226,279 Wells Fargo & Co. 57,766 2,011,990 Commercial services and supplies (3.9%) ACCO Brands Corp. (NON) (S) 436,000 3,631,880 ADT Corp. (The) 78,200 3,714,500 Tyco International, Ltd. 139,420 4,214,667 Communications equipment (1.4%) Polycom, Inc. (NON) 251,400 2,772,942 Tellabs, Inc. (S) 570,960 1,301,789 Computers and peripherals (0.7%) Electronics for Imaging, Inc. (NON) 45,800 1,035,996 NetApp, Inc. (NON) (S) 32,203 1,159,308 Containers and packaging (5.1%) Sealed Air Corp. (S) 266,100 4,981,392 Silgan Holdings, Inc. 243,400 10,441,860 Diversified financial services (2.3%) Bank of America Corp. 317,600 3,595,232 JPMorgan Chase & Co. 69,800 3,284,090 Electric utilities (3.4%) American Electric Power Co., Inc. (S) 45,500 2,060,695 FirstEnergy Corp. 67,800 2,745,222 Great Plains Energy, Inc. 176,800 3,783,520 XCEL Energy, Inc. 52,900 1,469,562 Electrical equipment (1.4%) AMETEK, Inc. (S) 101,475 4,159,460 Energy equipment and services (4.7%) Cameron International Corp. (NON) 63,800 4,039,178 Ensco PLC Class A (United Kingdom) 21,800 1,385,826 Halliburton Co. 80,000 3,254,400 McDermott International, Inc. (NON) (S) 237,400 2,889,158 Oil States International, Inc. (NON) (S) 32,700 2,536,866 Food and staples retail (0.7%) Kroger Co. (The) 71,800 1,988,860 Health-care equipment and supplies (8.4%) Alere, Inc. (NON) 307,075 6,528,415 CareFusion Corp. (NON) 52,400 1,626,496 Covidien PLC 125,142 7,801,352 Merit Medical Systems, Inc. (NON) (S) 343,280 4,761,294 St. Jude Medical, Inc. (S) 110,700 4,505,490 Health-care providers and services (4.9%) Aetna, Inc. (S) 67,900 3,274,817 CIGNA Corp. 42,200 2,461,948 Mednax, Inc. (NON) (S) 50,800 4,346,448 Tenet Healthcare Corp. (NON) 66,800 2,593,844 WellCare Health Plans, Inc. (NON) 41,100 2,084,181 Hotels, restaurants, and leisure (0.6%) International Game Technology 120,700 1,855,159 Household durables (2.7%) Garmin, Ltd. (S) 76,400 2,894,796 Harman International Industries, Inc. (S) 31,400 1,406,092 Newell Rubbermaid, Inc. 52,944 1,243,125 NVR, Inc. (NON) 2,500 2,574,150 Insurance (6.4%) Chubb Corp. (The) 28,800 2,312,928 Employers Holdings, Inc. 62,008 1,321,390 Hartford Financial Services Group, Inc. (The) (S) 131,634 3,264,523 Marsh & McLennan Cos., Inc. 90,000 3,193,200 Validus Holdings, Ltd. 83,800 3,051,158 XL Group PLC (S) 219,800 6,092,856 IT Services (2.6%) Computer Sciences Corp. 98,700 4,125,660 Fidelity National Information Services, Inc. 61,400 2,278,554 Total Systems Services, Inc. 64,696 1,504,182 Leisure equipment and products (1.4%) LeapFrog Enterprises, Inc. (NON) (S) 166,600 1,501,066 Mattel, Inc. (S) 70,400 2,649,152 Machinery (4.9%) Joy Global, Inc. 47,500 3,000,575 Navistar International Corp. (NON) (S) 129,900 3,389,091 Snap-On, Inc. 82,200 6,659,844 Wabtec Corp. 16,114 1,508,593 Media (2.6%) DISH Network Corp. Class A 120,200 4,479,854 Regal Entertainment Group Class A (S) 226,200 3,377,166 Metals and mining (1.6%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 69,800 2,460,450 Steel Dynamics, Inc. 148,200 2,254,122 Multi-utilities (1.0%) DTE Energy Co. 48,300 3,057,873 Multiline retail (0.9%) Macy's, Inc. 69,500 2,745,945 Office electronics (0.9%) Xerox Corp. 346,000 2,771,460 Oil, gas, and consumable fuels (5.3%) Energen Corp. 50,200 2,416,628 Gulfport Energy Corp. (NON) 23,200 957,464 Marathon Oil Corp. 183,300 6,160,713 Occidental Petroleum Corp. 28,400 2,506,868 Southwestern Energy Co. (NON) (S) 67,600 2,318,680 Swift Energy Co. (NON) (S) 97,000 1,461,790 Personal products (2.0%) Avon Products, Inc. (S) 112,606 1,912,050 Prestige Brands Holdings, Inc. (NON) 191,612 4,110,077 Pharmaceuticals (2.8%) AbbVie, Inc. (NON) 50,900 1,867,521 Actavis, Inc. (NON) 57,300 4,950,147 ViroPharma, Inc. (NON) (S) 57,102 1,522,339 Software (1.6%) Symantec Corp. (NON) 121,200 2,638,524 Synopsys, Inc. (NON) 63,800 2,133,472 Specialty retail (1.1%) GameStop Corp. Class A (S) 140,900 3,268,880 Total common stocks (cost $263,040,096) SHORT-TERM INVESTMENTS (20.0%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 3,299,627 $3,299,627 Putnam Cash Collateral Pool, LLC 0.18% (d) 56,763,489 56,763,489 Total short-term investments (cost $60,063,116) TOTAL INVESTMENTS Total investments (cost $323,103,212) (b) Key to holding's abbreviations Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $299,815,576. (b) The aggregate identified cost on a tax basis is $323,732,738, resulting in gross unrealized appreciation and depreciation of $41,827,138 and $11,620,493, respectively, or net unrealized appreciation of $30,206,645. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $16,316,925 $118,126,773 $131,144,071 $11,395 $3,299,627 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $55,310,590. The fund received cash collateral of $56,763,489, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $30,733,017 $— $— Consumer staples 20,094,021 — — Energy 29,927,571 — — Financials 55,837,532 — — Health care 48,324,292 — — Industrials 41,613,344 — — Information technology 21,721,887 — — Materials 32,507,731 — — Utilities 13,116,872 — — Total common stocks — — Short-term investments $3,299,627 $56,763,489 $— Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
